Citation Nr: 0931926	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  00-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to December 23, 
1997 for the award of service connection for bilateral pes 
planus.

2.  Entitlement to an effective date prior to December 23, 
1997 for the award of service connection for traumatic 
arthritis of the left ankle.

3.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus.

4.  Entitlement to service connection for a right hip 
arthroplasty, to include as secondary to the Veteran's 
service-connected traumatic arthritis of the left ankle and 
bilateral pes planus.

5.  Entitlement to an initial evaluation in excess of 20 
percent for traumatic arthritis of the left ankle.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January to February of 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In a November 2001 decision, the Board denied all of the 
Veteran's claims except for the service connection claim, 
which was remanded to the RO.  The Board's denials were 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) in March 2004, pursuant to a joint motion 
submitted by the VA General Counsel and the Veteran's then-
representative in the same month.  The Board subsequently 
remanded this case in March 2005 and August 2006.

In the INTRODUCTION section of the August 2006 remand, the 
Board noted that, 
in September 2001, the Veteran disagreed with September 2000 
RO determinations denying compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residual 
disability from a right hip replacement; service connection 
for arthritis of the right foot; service connection for 
arthritis of the right ankle; and a total disability rating 
based on individual unemployability due to service-connected 
disability.  The Board further observed that, in March 2005, 
the Board ordered the RO to issue a Statement of the Case on 
those matters; the RO did so in December 2005, and the 
Veteran subsequently submitted numerous statements and 
documents to VA.  In view of this procedural history, the 
Board requested that the RO address whether any of the 
statements submitted by the Veteran constituted a timely 
Substantive Appeal and to take any appropriate action.  To 
date, however, it does not appear that the RO or the Appeals 
Management Center (AMC) in Washington, DC has addressed this 
matter; accordingly, this is again referred back to the RO 
for appropriate action.

The issue of entitlement to a higher initial evaluation for 
traumatic arthritis of the left ankle is addressed in the 
REMAND section of this decision and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of a December 1982 
rating decision denying service connection for bilateral pes 
planus, a January 1983 rating decision denying service 
connection for pes planus, a March 1983 rating decision 
denying service connection for swollen ankles and legs 
(bilateral pes planus), or a June 1983 rating decision 
denying service connection for a condition of the feet.

2.  The Veteran's current application for service connection 
for bilateral pes planus and traumatic arthritis of the left 
ankle was not received until December 23, 1997.  

3.  The Veteran's bilateral pes planus is no more than severe 
in degree, without evidence of marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

4.  The Veteran's claimed right hip arthroplasty has not been 
shown to be etiologically related to any incident of service, 
or to her service-connected traumatic arthritis of the left 
ankle or bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to December 23, 1997 for the award of service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.400 (2008).

2.  The criteria for entitlement to an effective date prior 
to December 23, 1997 for the award of service connection for 
traumatic arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.400 (2008).

3.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2008).

4.  A right hip arthroplasty was not incurred in or 
aggravated by service or as secondary to the Veteran's 
service-connected traumatic arthritis of the left ankle and 
bilateral pes planus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date prior to December 23, 
1997 for the award of service connection for bilateral pes 
planus and traumatic arthritis of the left ankle

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.


In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In this case, the Veteran applied for service connection in 
an October 1982 application, in which she listed treatment in 
service for "swollen ankles & legs".  In December 1982, the 
RO denied service connection for "bilateral pes planus, 
severe" and informed the Veteran that service connection for 
a bilateral foot condition had been denied on the basis that 
the Veteran's disorder preexisted service and was not 
aggravated therein.  The decision contained a discussion of 
both pes planus and ankle pain.  A second rating decision, 
denying service connection for pes planus, was issued in 
January 1983.  The Veteran's Notice of Disagreement was 
received in February 1983.  In March 1983, the RO issued both 
a Statement of the Case and a rating decision continuing the 
denial of service connection for "swollen ankles and legs 
(bilateral pes planus)."  In May 1983, the Veteran appeared 
for an RO hearing, during which she provided testimony 
regarding both her flat feet and her ankles.  In conjunction 
with the hearing, the RO received four lay statements from 
other individuals, as well as a medical statement from a 
private foot surgeon; the Veteran, however, provided no 
signed statement of her own.  Following this hearing, in June 
1983, the RO again denied service connection for a 
"condition of feet."  No VA Form 1-9 (Appeal to Board of 
Veterans' Appeals), or similar correspondence, was received 
in the following year.  Indeed, no correspondence addressing 
the feet or the left ankle was received from the Veteran 
prior to December 23, 1997, the date of receipt of her 
current claim.  In the January 1999 rating decision, the RO 
cited to that date as the effective date for the grants of 
service connection for bilateral pes planus and traumatic 
arthritis of the left ankle.

In the March 2004 Joint Motion for Remand granted by the 
Court, the parties noted that, although the RO did not 
adjudicate the ankle issue in the rating decisions of 
December 1982, March 1983, and June 1983, the issue was 
mentioned in the Veteran's original claim and in her 1983 
hearing testimony.  The motion, in part, was to have the 
Board address the argument that the 1983 hearing testimony 
should have been accepted as a substantive appeal, citing 
Tomlin v. Brown, 5 Vet. App. 355 (1993).

In addressing this argument, the Board has considered 
38 C.F.R. § 19.116 (1982), the then-applicable regulation 
governing the definition of a Substantive Appeal.  This 
section indicated that a VA Form 1-9, or "its equivalent in 
correspondence," was required.  The regulation also 
indicated that the appeal should set out specific allegations 
of error of fact or law and that such allegations shall be 
construed in a liberal manner in determining their adequacy, 
with consideration of the technicalities involved.  Also, to 
the extent feasible, allegations should be related to 
specific items in the Statement of the Case.

The May 1983 hearing transcript, however, is not 
"correspondence" as required by 38 C.F.R. § 19.116 (1982).  
Rather, the transcript consists of recorded testimony reduced 
to writing.  The Board thus finds that the criteria of 
38 C.F.R. § 19.116 (1982) were not met, as the required 
correspondence was not submitted in a timely manner.  See 
38 C.F.R. § 19.118 (1982) (requiring filing of a Substantive 
Appeal within 60 days of mailing of the Statement of the Case 
or within the remainder of the one-year period following 
mailing of notification of the determination being appealed).

The Board must also stress that this case is distinguishable 
from Tomlin v. Brown, 5 Vet. App. 355 (1993).  In Tomlin, the 
Court held that an oral statement of a veteran's 
representative at a hearing could constitute a Notice of 
Disagreement.  In Tomlin, however, the Court cited to the 
provisions of 38 C.F.R. § 20.201 (1992), which required that 
a Notice of Disagreement be a "written communication," and 
the Court found that the transcription of the noted hearing 
met that requirement.  Section 19.116 (1982), however, 
referred instead to "correspondence," as does the 
corresponding current regulation, 38 C.F.R. § 20.202 (2008).  
Because of this distinction of terminology, the holding of 
Tomlin is distinguished and would not support using the 
hearing transcript as a Substantive Appeal.

The Board also observes that the holding in Percy v. 
Shinseki, 23 Vet. App. 37 (2009), also would not require the 
Board to use the earlier date of claim to assign an earlier 
effective date to the award of service connection for either 
of these disabilities.  Percy is also distinguishable, as it 
concerned an instance in which a Substantive Appeal was filed 
and a specific claim was excluded from that Substantive 
Appeal, but the RO consistently treated the excluded issue as 
being on appeal.  In the current case, the RO did not ever 
treat the issues arising from the 1982 claim to be perfected 
for appeal.  

Additionally, and in conjunction with the current claim, the 
Board notes that the RO received further records of private 
treatment of the Veteran dated prior to December 23, 1997.  
These records, however, cannot be accepted as an informal 
claim under 38 C.F.R. § 3.157 because the claim had not 
previously been disallowed for the reason that the service-
connected disabilities were not compensable in degree.  
Rather, the denial was based on the finding that the 
disabilities preexisted service and were not aggravated 
therein.

Because the Veteran did not file a timely substantive appeal 
with the December 1982 rating decision, that decision is 
"final" pursuant to 38 U.S.C.A. § 7105(c).  Similarly, 
appeal was not perfected from any of the other rating 
decisions issued in 1983. Accordingly, pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), the effective date must be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  As the Veteran's current claim was 
received on December 23, 1997, the criteria for an effective 
date prior to that date for the award of service connection 
for bilateral pes planus and traumatic arthritis of the left 
ankle have not been met.  The Veteran's claims for those 
benefits must accordingly be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Entitlement to a higher initial evaluation for bilateral 
pes planus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the Veteran's bilateral pes planus at 
the 30 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  In cases of severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 30 percent 
evaluation is assigned.  A maximum 50 percent evaluation is 
warranted for pronounced bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

During her November 1998 VA feet examination, the Veteran 
reported that her left foot was always swollen and that she 
felt like she had "pins" sticking into her left arch.  She 
stated that the only shoes she could wear were sneakers with 
good support.  X-rays revealed flat feet.

A further evaluation of the feet was conducted in conjunction 
with a January 1999 VA orthopedic examination, which revealed 
mild flexible pes planus of the right foot and no mid-tarsal 
or subtalar motion of the left foot.  X-rays of the left foot 
were noted to show a successful triple arthrodesis with Stone 
staples at the talonavicular calcaneal cuboid joints and a 
cancellous compression screw crossing the subtalar joint.  
The diagnoses were bilateral pes planus, with a triple 
arthrodesis on the left; and traumatic arthritis of the left 
foot secondary to pes planus.  

The Veteran's July 1999 VA orthopedic examination revealed a 
right flexible flat foot deformity and a plantigrade left 
foot, with no subtalar motion.  She had minimal midfoot and 
forefoot motion.  The pertinent assessments were a bilateral 
flatfoot deformity and status post triple arthrodesis on the 
left.  

In a November 1999 statement, the examiner who conducted the 
January 1999 VA examination stated that the Veteran's left 
foot was fused and had very little mobility; therefore, it 
was not flexible.

The Veteran's next VA orthopedic examination was conducted in 
August 2005.  This examination revealed tenderness along the 
Achilles tendon diffusely, mild pronation of the great toe 
bilaterally, no motion at the subtalar joint on the left 
foot, no significant abduction deformity of the left foot, 
severe swelling of the foot and ankle region that made it 
hard to assess alignment of the foot, tenderness about the 
plantar surface of the foot, and no spasm or marked inward 
displacement with manipulation.  The posture of the Veteran's 
feet on standing was a mild hindfoot valgus deformity of the 
right foot.  The hindfoot appeared to be neutral on the left.  
There was some mild forefoot abduction on the right, but not 
a significant amount on the left.  The examiner was not able 
to evaluate the squatting, supination, pronation, and rising 
on toes and heels posture of the feet, as the Veteran was not 
able to perform these motions.  The hindfoot valgus on the 
right foot appeared to be about 5 degrees, but very difficult 
to assess because of the marked swelling in the foot.  This 
appeared to be passively correctable.  The Veteran also had 
about 10 to 15 degrees of forefoot abduction on the right 
foot and no abduction on the left foot.  The right foot was 
only minimally correctable and possibly only 5 degrees.  
There was no hallux valgus noted bilaterally.  With toe jack 
raise test, the right arch did correct minimally.  A toe 
raise could not be performed.  The Veteran had 4-/5 plantar 
flexion and dorsiflexion strength at the ankles.  She also 
had 4/5 plantar flexion and dorsiflexion strength at the 
great toes and lesser toes 2-5.  

X-rays of the right feet performed in conjunction with the 
August 2005 VA examination revealed, with regard to the left 
foot, no abduction deformity.  There was a wire noted at the 
distal portion of the proximal phalanx of the first toe.  
There were degenerative changes noted at the tarso and 
metatarsal articulations diffusely, as well as at the 
naviculocuneiform joints.  At the left foot, there were two 
staples in place, one at the calcaneal cuboid and one at the 
talonavicular joint.  There was also a large lag screw across 
the talonavicular joint from anterior to talar neck to 
posterior in the calcaneal tuberosity.  The calcaneal talar 
joint appeared to be fused, and the joint spaces distally 
appeared to be well-maintained in the feet.  There were no 
other bony abnormalities noted.  The right foot showed mild 
talonavicular sag, with no abduction of the forefoot with an 
angle between the first metatarsal and talus of approximately 
15 degrees.  There were degenerative changes including joint 
space narrowing and sclerosis and osteophytes at the 
tarsometatarsal articulations, and also at the 
naviculocuneiform joints.  

The August 2005 VA examiner rendered impressions including 
status post triple arthrodesis of the left foot, midfoot 
arthritis of the left foot, and midfoot arthritis of the 
right foot with only minimal correction of pes planus 
deformity.  The examiner noted that the Veteran needed a 
power wheelchair for independent mobility and appeared to be 
confined to her wheelchair because of "her multiple problems 
in addition to her foot and ankle problems."  There was some 
flatfoot deformity of the right foot that appeared to be 
partially passively correctable by a toe jack test.  The 
Veteran could not perform a single or double leg toe rise to 
further evaluate this because of "pain and problems."  The 
examiner further commented that the Veteran did not have 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation but did have some tenderness along 
the tendo Achilles.  There was pain on range of motion 
testing of the foot throughout and limitation of range of 
motion.  It was conceivable that the pain could further limit 
function and motion.  It was difficult to evaluate repetitive 
use and flare-ups, as the Veteran was essentially confined to 
a wheelchair and could not really repetitively use her feet.  
The flare-ups occurred only when she had to transfer over to 
other things.  It was noted to be possible that orthopedic 
appliances or devices such as double upright braces and wide 
large toebox shoes with a stiff steel shank sole and a rocker 
bottom could give her some relief of pain.  The examiner 
finally noted that, while it was conceivable that the 
Veteran's pain could further limit function, attempting to 
express this in terms of additional limitation of motion or 
function could not be determined with any degree of medical 
certainty.  

A private medical report from September 2005 indicates that 
the Veteran had difficulty with ambulation; she was able to 
ambulate with use of a straight cane but had a very awkward 
gait pattern and tended to shift to the right side.  She 
showed difficulty with standing tolerance in the 5-10 minute 
range.  She also had difficulty with sustained ambulation and 
was unable to squat or kneel during the evaluation.  It was 
separately noted that the Veteran primarily used a wheelchair 
at home but drove herself independently to her appointment.  

The Veteran underwent a further VA orthopedic examination in 
May 2009, during which she reported pes planus pain that was 
an "8" on a scale from one to ten.  She was noted to 
ambulate both with an electrical wheelchair and with a cane.  
Both feet were examined and had similar findings.  With both 
feet, dorsalis pedis pulses were 2+, and she was fully 
sensate to light touch in all dermatomal distributions.  The 
Veteran had a negative talar tilt, and the axis of the 
Achilles tendon was in line with the axis of the tibia.  
There was no evidence of abnormal weightbearing.  
Bilaterally, the Veteran had a flexible flat foot deformity 
which was non-painful with manipulation.  She was tender to 
palpation on the plantar aspect of the midfoot region 
bilaterally and diffusely around the dorsum of the midfoot on 
the right.  Bilaterally, there was no weakness, 
incoordination, or instability.  Incisions on the left foot 
were noted to not be fixed to underlying tissue, with no 
muscle loss beneath.  X-rays revealed evidence of a triple 
arthrodesis in the left foot and mild degenerative changes at 
the first metatarsal phalangeal joint on the right.  The 
pertinent assessments were bilateral mild pes planus and 
residuals of a left subtalar triple arthrodesis secondary to 
severe subtalar arthritis.  The examiner further noted that 
there was mild discomfort associated with the examination of 
the bilateral feet and that it was conceivable that pain 
could further limit function, particularly with repetition.  
It was not feasible, however, to attempt to express this in 
terms of additional limitation of motion, as this could not 
be determined with any degree of medical certainty.

Although the Board notes vastly differing assessments of the 
extent of the Veteran's bilateral pes planus, the Board finds 
that there is no basis for a "staged" rating pursuant to 
Fenderson.  Rather, the symptomatology shown upon examination 
during the pendency of the appeal has been fully contemplated 
by the assigned 30 percent disability rating.  Significantly, 
the August 2005 VA examination revealed severe swelling of 
the foot and ankle region that made it hard to assess the 
disability, whereas the May 2009 VA examination showed what 
the examiner characterized as a mild disability picture.  
Both reports indicate a possibility, though not a definite 
extent, of additional functional loss due to pain.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  

At the same time, the Board notes that the assigned 30 
percent evaluation already contemplates a severe disability.  
For a higher evaluation of 50 percent, there must be a 
pronounced level of disability.  Taken as a whole, the 
pertinent findings of record indicate a disability level that 
falls well short of pronounced in degree.  Specifically, 
there is no evidence of marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement, 
or severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  The 
Board is aware that the Veteran was awarded Social Security 
Administration (SSA) disability benefits in February 2002, 
but the SSA decision also cites to multiple non-service 
connected disabilities, including a left hip disorder, 
degenerative disc disease of the lumbar spine, and depression 
and anxiety disorders.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Entitlement to service connection for a right hip 
arthroplasty

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  However, these provisions apply only 
to veterans who served for 90 days or more.

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran's limited service treatment records do not 
address any hip problems.  Subsequent to service, she 
reported hip pain during private treatment in March 1995, 
though her specific complaints concerned the left hip.  A May 
1995 report of a lumbar spine MRI contains a reference to 
"bilateral hip pain."  In the course of VA treatment in 
February 1998, she was first noted to have trochanteric 
bursitis of the right hip.  In November 1998, she underwent a 
right total hip arthroplasty.  

In the report of a January 1999 VA orthopedic examination, 
the examiner commented that the Veteran had developed 
avascular necrosis of the right hip, which had required a 
recent right total hip arthroplasty, and noted that the right 
hip condition "has nothing to do with her foot problem and 
she is not calling attention to her hip at this point."  
This examiner did later clarify, in a November 1999 
statement, that the prior statement should not be interpreted 
to mean that the Veteran's "surgery had nothing to do with 
her foot problem."  Rather, the examiner intended to inform 
VA of the surgery but "to let you know that it had nothing 
to do with the exam requested."  The examiner added that the 
Veteran needed a "C&P" examination scheduled for her right 
hip.  

During her August 2001 Board hearing, the Veteran stated that 
she began having right hip problems in 1993.  


Revision surgery of the right total hip arthroplasty was 
performed at a private facility in August 2008.

The etiology of the Veteran's claimed disorder was addressed 
in the report of a May 2009 VA orthopedic examination, 
conducted by an examiner who reviewed her claims file.  This 
examiner cited to the Veteran's two prior surgeries and noted 
that she had "no antecedent history of trauma" concerning 
the right hip.  A full examination of the right hip, 
including range of motion testing, was performed, and x-rays 
revealed a right total hip arthroplasty with both the 
"stem" and "cuff" in good position, without evidence of 
loosening.  The examiner rendered an assessment of residuals 
of right total hip arthroplasty secondary to avascular 
necrosis.  The examiner noted that a request had been made 
for an opinion as to whether the right hip disorder was "in 
relationship to the Military service or the service[-
]connected foot disorder to include aggravation."  The 
examiner responded that the right hip disorder was "less 
likely than not related to the Military condition of [sic] 
the foot disorder."  The examiner further noted that the 
Veteran had idiopathic avascular necrosis, which had a number 
of etiologies, but "this one is not known."  The disorder 
was noted to not be aggravated by any kind or abnormal 
weightbearing, to not able to be halted, and to be "a 
natural progression."

In summary, there is no evidence of record of treatment for a 
right hip disorder until 1998, more than 15 years subsequent 
to service.  There is also no medical evidence of record 
linking this disorder to service.  The only etiology opinion 
of record, from the May 2009 VA examination, clearly 
indicates that the disorder is not etiologically related 
either to service or to a service-connected foot disorder.  
(As indicated above, the January 1999 VA examination report 
contained an unfavorable opinion statement, but the examiner 
later rescinded that opinion, without providing a replacement 
opinion.)  Consequently, the Board does not find that the 
competent medical evidence of record supports the Veteran's 
claim.  

Currently, the only evidence of record supporting the 
Veteran's claim is her own lay opinion, as indicated in the 
testimony from her August 2001 hearing.  Also, in a February 
2006 letter, the Veteran asserted that "[s]ervice connection 
for my hip was really based on the fact that I had to bare 
[sic] weight on my right side because I could not put a lot 
of weight on my left side, due to my service[-]connected 
ankle."  The Veteran, however, has not been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a right hip 
arthroplasty, to include as secondary to her service-
connected traumatic arthritis of the left ankle and bilateral 
pes planus, and this claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the appealed rating decision predated the 
enactment of the noted laws and regulations concerning notice 
requirements by more than one year.  Corrective notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in May 2005 and August 2006.  Also, 
in August 2006, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Notably, the rating claim addressed above concerns an initial 
evaluation and is not subject to the more stringent 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which apply to claimed increases in existing ratings.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003 (Dec. 22, 2003) (in which the VA General Counsel held 
that separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's reported 
medical records have been obtained, and she was afforded 
multiple VA examinations addressing her claims.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to December 23, 1997 
for the award of service connection for bilateral pes planus 
is denied.

Entitlement to an effective date prior to December 23, 1997 
for the award of service connection for traumatic arthritis 
of the left ankle is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus is denied.

Entitlement to service connection for a right hip 
arthroplasty, to include as secondary to the Veteran's 
service-connected traumatic arthritis of the left ankle and 
bilateral pes planus, is denied.


REMAND

As to the claim for a higher initial evaluation for traumatic 
arthritis of the left ankle, the Board notes that the only 
schedular basis for such an evaluation is found under 
38 C.F.R. § 4.71a, Diagnostic Code 5270, concerning ankylosis 
of the ankle.  Ankylosis in plantar flexion at less than 30 
degrees warrants a 20 percent evaluation.  Ankylosis in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between zero and 10 degrees, warrants a 30 percent 
evaluation.  A 40 percent evaluation is assigned for 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity.

The record contains conflicting findings from an August 2005 
VA examination report versus a September 2005 private 
evaluation report.  This, coupled with the complete absence 
of any commentary in the May 2009 VA examination as to 
whether the Veteran's left ankle is ankylosed, leads the 
Board to find that it is necessary that a further VA 
examination be conducted to more precisely ascertain the 
degree of any current left ankle ankylosis, if present.

The report of the VA orthopedic examination in August 2005 
contains specific commentary concerning whether the Veteran's 
left ankle is ankylosed.  The examiner specifically commented 
that the "left ankle does not appear ankylosed" and 
referred to range of motion from 0 to 10 degrees; the ankle 
appeared to be in neutral to 5 degrees of plantar flexion 
position at rest, and there did not appear to be any 
abduction, adduction, inversion, or eversion deformity of the 
ankle with sitting, although the Veteran did have some mild 
hindfoot valgus with some mild eversion of the left ankle 
with standing.  Importantly, however, the examiner did note 
that the evaluation was difficult due to marked swelling in 
both feet.  

In contrast, and confusingly, the private medical report from 
September 2005 described the left ankle as ankylosed at 
approximately 30 degrees of plantar flexion.  The examiner 
noted that the ankle was fused but also reported that the 
ankle could "only be passively moved to approximately 5 
degrees of dorsiflexion."  

The May 2009 VA examination report did not clarify whether or 
not the Veteran's left ankle is, in fact ankylosed, much less 
whether it is ankylosed such that a higher rating could be 
supported.  The examiner described active range of motion as 
5 degrees of dorsiflexion to 20 degrees of plantar flexion, 
and noted the same passive range of motion, with no change 
with repetition.  But the examiner provided no commentary 
whatsoever as to the presence and extent of any left ankle 
ankylosis.  

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
symptoms and severity of the service-
connected traumatic arthritis of the left 
ankle.  The Veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

The examiner is requested to conduct 
range of motion testing and to comment on 
the presence and extent of any painful 
motion, functional loss due to pain, 
additional disability during flare-ups, 
weakness, and excess fatigability.  
Moreover, in addition to reporting the 
range of motion, the examiner must 
specifically address whether the 
Veteran's left ankle disorder is 
productive of ankylosis.  If so, the 
examiner must specify the extent of 
plantar flexion and/or dorsiflexion at 
which such ankylosis is present (i.e., 
ankylosis at 30 degrees of plantar 
flexion).  

All opinions and conclusions offered by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to an initial evaluation in 
excess of 20 percent for traumatic 
arthritis of the left ankle should be 
readjudicated, with full consideration of 
Diagnostic Code 5270.  If the 
determination remains less than fully 
favorable to the Veteran, she must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


